Citation Nr: 0315085	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in 
Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
headaches.

(The issue of entitlement to payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 (West 2002) and 
38 C.F.R. § 3.810 (2002) is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

In August 2002, the RO granted service connection for 
headaches and assigned a 10 percent rating, effective May 23, 
2001.  By letter received in October 2002, the veteran 
expressed disagreement with that determination.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the matter is addressed further below.

Review of the record establishes that the veteran wants to 
pursue a claim of entitlement to an increased rating for 
degenerative disc disease of the cervical spine, currently 
evaluated as 20 percent disabling.  Thus far, no action has 
been taken on this issue.  The matter is referred to the RO 
for any action deemed appropriate.


REMAND

As previously noted, in August 2002, the RO granted service 
connection for headaches, rated as 10 percent disabling, and 
by letter received in October 2002, the veteran disagreed 
with that determination.  When an appellant files a timely 
notice of disagreement, a statement of the case must be 
issued to him.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, additional development in this regard is needed. 



Accordingly, the case is REMANDED for the following:

Issue to the veteran a Statement of the 
Case summarizing all relevant actions 
taken on the claim of entitlement to an 
initial rating in excess of 10 percent 
for headaches, to include a summary of 
the evidence and applicable law and 
regulations.  Inform the veteran of his 
appellate rights with respect to this 
claim.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




